      Case 18-35338   Doc 29   Filed 04/10/19 Entered 04/10/19 12:14:18   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        18-35338
      Damita Simpson                    )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Timothy A. Barnes

                                 NOTICE OF HEARING

To:       Damita Simpson, 1610 N. Luna Ave. #2W, Chicago, IL, 60639

          Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

          Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

          Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101

          Internal Revenue Service Mail Stop CH1 230 S. Dearborn, Chicago, IL 60604

          Attorney General of the United States Tax Division (DOJ) PO Box 55 Ben
          Franklin Station, Washington, DC 20530

          Civil Process Clerk, Office of the United States Attorney for the
          Northern District of Illinois, 219 S. Dearborn, 5th Floor, Chicago, IL
          60604

PLEASE TAKE NOTICE that on the 16th of May, 2019 at 9:30 a.m., I
shall appear before the Honorable Judge Timothy A. Barnes in 219 S.
Dearborn, Courtroom 744, Chicago, IL and then and there present the
attached OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE, a
copy of which is attached hereto.

                                      By:    __/s/ Dale Riley____________
                                                Dale Riley

                               CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Suite 3400, Chicago, Illinois,
before the hour of 5:30 p.m., on April 10, 2019.

                                      By:    ___/s/ Dale Riley___________
                                                Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
   Case 18-35338    Doc 29   Filed 04/10/19 Entered 04/10/19 12:14:18   Desc Main
                               Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                               )     Case No:        18-35338
      Damita Simpson                  )
             Debtor,                  )     Chapter:        Chapter 13
                                      )
                                      )     Judge:           Timothy A. Barnes

       OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE


NOW COMES the Debtor, Ms. Damita Simpson (the “Debtor”), by and

through her attorneys, Geraci Law, LLC, to present her OBJECTION TO

THE CLAIM OF THE INTERNAL REVENUE SERVICE, and states as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 12/21/2018.

  3.   On 02/14/2019, the Internal Revenue Service (hereinafter the

       “Creditor”) filed a proof of claim (number 3) in the amount of

       $9,317.12.     (See attached Exhibit A.)

  4.   Claim 3 alleges in part $5,296.00 priority tax debt for the

       tax period ending 12/31/2014 based on a return pending

       examination.

  5.   The proof of claim includes no information substantiating the

       examination or its content, but the IRS’s return transcript

       indicates that the Debtor was due a refund for this tax

       period. (See attached Exhibit B.)
Case 18-35338   Doc 29Filed 04/10/19 Entered 04/10/19 12:14:18 Desc Main
                        Document     Page 3 of 3
6.   The claim filed by the creditor in this case is invalid

     pursuant to 11 U.S.C. 502(b)(1).




WHEREFORE, the Debtor, Ms. Damita Simpson, prays that this Court

enter an order disallowing the claim of the Internal Revenue

Service to the extent that it pertains to the tax period ending

12/31/2014, to the extent that it alleges that the Debtor did not

file a tax return, and for such further additional relief that

this Court may deem just and proper.




                                        ___/s/ Dale Riley______________
                                          Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):         877.247.1960
